Citation Nr: 1409790	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, anxiety, and alcohol abuse.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1963 to February 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from November 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In the November 2010 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective from July 13, 2010.  The Veteran appealed the assigned evaluation.  In the May 2011 rating decision, the RO denied entitlement to a TDIU.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are duplicative or irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but no higher, have been met for PTSD with major depressive disorder, anxiety, and alcohol abuse.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the claim for an increased evaluation, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

With respect to the claim for a TDIU, the RO provided the Veteran with a notification letter in April 2011, prior to the initial decision on the claim in May 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the April 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for an increased rating and a TDIU and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA PTSD examinations in October 2010 and April 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD.  There has also been no allegation that those examinations were inadequate.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

During the October 2010 VA PTSD examination, the Veteran reported that he had been with his partner since 1985.  He related that he enjoyed cooking, fishing, and socializing with his partner.  He stated that he had a good relationship with his mother, and he maintained relationships with his siblings.  He also indicated that he worked as a carpenter in the past, but was unable to continue to work due to physical disabilities.  The Veteran stated that he was doing some farm work for a friend and built an addition on his friend's house.  He stated that he had not worked full-time since 2000.  The Veteran denied a history of inpatient psychiatric care, as well as a history of assaults and suicide attempts.  He noted that he had a history of driving under the influence and unsuccessful alcoholics anonymous meetings.  The Veteran stated that he presently drank approximately three times per month, and he limited himself to a couple of drinks at a time.  He indicated that he was addicted to gambling in the past, but he stopped gambling in 2000.  

On mental status examination, the October 2010 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  He was able to maintain adequate hygiene.  He displayed normative psychomotor behaviors, and his eye contact was good.  His stream of consciousness was spontaneous and well organized, and his thinking was relevant and goal-directed.  The Veteran's thought content was free from hallucinations, delusions, obsessive thoughts, and paranoid ideas.  His attention and concentration were intact, but the Veteran reported that he had concerns about his memory.  His mood was slightly anxious and dysthymic, and his affect was congruent.  His speech was normal in rhythm, rate, and articulation.  The Veteran was alert and oriented in all spheres, and his impulse control, judgment, and insight were intact.  He denied current suicidal or homicidal ideation or intent.  He indicated that his sleep was impaired by thoughts of Vietnam, and he had daily symptoms of sadness, helplessness, hopelessness, shame, and guilt.  The Veteran reported that he felt worthless sometimes and he never wanted to get out of bed.  He stated that sometimes he spent the entire day in bed, and he felt "emotionally tired" all of the time.  He indicated that he felt overwhelmed many times and had major depressive episodes over the past few years.  He also reported that he was jittery, on edge, and felt like "jumping out of his skin."  

The examiner diagnosed the Veteran with chronic, mild PTSD; recurrent, moderate major depressive disorder; and an anxiety disorder, not otherwise specified.  He assigned a GAF score of 60.  

In his January 2011 substantive appeal, the Veteran indicated that he had panic attacks several times per week, his long- and short-term memory were impaired, and he was irritable.

During an April 2011 VA PTSD examination, the Veteran reported that he had sleep disturbances.  He stated that he slept approximately five hours per night and woke three to four times per night from nightmares and to use the bathroom.  He indicated that he had approximately two to four nightmares per week.  The Veteran stated that he did not feel well-rested, and he took naps twice a day for approximately one hour at a time.  He related that he avoided conversations associated with his military trauma, but he did not mind talking to other veterans.  He indicated that he avoided war movies, Vietnamese people, and, sometimes, the news.  He reported a restricted range of affect.  The Veteran related that he was socially isolated, he lived 25 miles from town, and he had one neighbor who visited him once per week.  He indicated that he had a girlfriend for 26 years and had a few friends.  He reported that his girlfriend worked in town and that they sometimes spent the weekend together.  He noted that he associated well with her.  The Veteran stated that he enjoyed fishing, but lost interest in hunting for the past seven to eight years.  He reported that he felt detached "at times."  The examiner noted that the Veteran did not seem to have a sense of foreshortened future.  The Veteran stated that he felt irritable, but he denied outbursts of anger.  He described difficulty with his ability to focus and concentrate, and he noted difficulty with his short-term memory that required him to write himself notes.  He had a sense of increased alertness and an increased startle response to loud noises.  He reported that he had panic attacks approximately two to three times per week, and he indicated that he occasionally woke up "panicky" from bad dreams.  He stated that his panic attacks lasted a few minutes in duration.  The Veteran endorsed symptoms of depression with feels of hopelessness at times, but he denied feelings of worthlessness.  He noted that he had a fair energy level, but he complained of a lack of motivation and desire.  He reported that he dealt better in the summer, and, in the winter, he spent a week at a time doing nothing.  The Veteran denied any suicidal or self-harm thoughts and he stated that he never attempted suicide.  He noted that his symptoms caused significant distress in his social life.  He indicated that he retired in 1984 and that he used to work as a carpenter.  

On mental status examination, the April 2011 VA examiner noted that the Veteran did not demonstrate tremors or abnormal movements.  His grooming and hygiene were fair, and he made good eye contact.  His speech was normal in rate, rhythm, and volume.  His mood was mildly dysphoric, and his affect was mood congruent and appropriate.  The Veteran's thought content was coherent and goal-directed.  The examiner noted that, for the most part, there was no looseness of associations, flight of ideas, or blocking.  The Veteran denied any suicidal or self-harm thoughts, and he denied homicidal ideations.  He also denied hallucinations, delusions, paranoia, obsessions, or compulsions.  His sensorium was clear, and he was oriented to person, place, and time.  His gross memory appeared intact.  The Veteran complained of difficulty with short-term memory; however, the examiner noted that he was able to recall one of three items listed after a few minutes.  He was also able to slowly spell the word "globe" backwards, and he was able to accurately perform serial sevens.  He reported that he had panic attacks two to three times per week for a number of years.  His insight and judgment appeared intact.  

The examiner diagnosed the Veteran with chronic, mild PTSD.  He assigned a GAF score of 60.  He noted that the Veteran appeared to be "functioning fairly well."  He indicated that there was no evidence of delusional beliefs, generalized impairment in cognitive functioning, or an inability to care for the activities of daily living.

In an April 2011 statement, the Veteran's girlfriend reported that she had been the Veteran's partner for 26 years, and she witnessed him dealing with his Vietnam service since she had known him.  She noted that he had difficulty sleeping unless he drank enough to put him to sleep, and he had dreams that startled and woke him up at night.  She indicated that his memory had worsened and that he had decreased motivation.  

In May 2011, the April 2011 VA examiner opined that the Veteran had occasional decrease in work efficiency or that he had intermittent periods of an inability to perform occupational tasks due to his signs and symptoms of PTSD, but he was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In an August 2011 statement, the Veteran reported that he slept a total of five hours per night, but he was awake every hour to hour and one-half every night.  He also stated that he had panic attacks two to three times per week.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for his PTSD with major depressive disorder, anxiety, and alcohol abuse.

The aforementioned evidence reflects that the Veteran's PTSD had been manifested by isolative behavior, sleep disturbance, panic attacks, short-term memory impairment, and symptoms of depression.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with reduced reliability and productivity.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating, but no higher.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The aforementioned evidence does not show that the Veteran had suicidal or homicidal ideation, obsessional rituals which interfered with routine activities, or delusions or hallucinations.  Throughout the time period, his speech was normal, and he was oriented to time, person, and place.  He was also cooperative and did not have neglect of personal appearance or hygiene.  It was further noted that the Veteran had good judgment and organized, coherent, and goal-oriented thoughts.  

As to social impairment, during the April 2011 VA examination, the Veteran indicated that he was isolative, lived 25 miles from town, and avoided conversations about his military trauma with people other than veterans.  However, he consistently reported that he maintained relationships with his girlfriend, his mother, and his siblings.  He also stated that he did some farm work and construction for a friend, and he visited with a neighbor once per week.  He also noted that he enjoyed socializing with his girlfriend.  Thus, while the Veteran may have had some social impairment, the evidence shows that he was still able to establish and maintain relationships.

As to work, the evidence shows that the Veteran retired in 2000 due to other physical disabilities.  During the October 2010 VA examination, he indicated that he previously worked as a carpenter, but he continued to do some farm work for a friend and built an addition on his friend's home.

In addition, in May 2011, the April 2011 VA examiner opined that the Veteran had occasional decrease in work efficiency or that he had intermittent periods of an inability to perform occupational tasks due to his signs and symptoms of PTSD, but he was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.   The evidence suggests that the Veteran had normal speech, fair insight, good judgment, and normal thought processes.  As noted above, there was no suicidal ideation, obsessional rituals, spatial disorientation, or neglect of appearance or hygiene.  As such, the evidence does not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Indeed, he maintained relationships with family members and some friends, and he demonstrated normal judgment and thinking.  

Finally, the Board acknowledges the VA examiners assigned the Veteran GAF scores of 60 during each examination.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  The GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating and support such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF scores, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of his disability, including sleep disturbance, depressed mood, panic attacks, and memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


TDIU

Total disability ratings for compensation maybe assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is currently service-connected for PTSD with major depressive disorder, anxiety, and alcohol abuse, now rated as 50 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined evaluation is 60 percent.  Although his PTSD disability is rated 50 percent disabling, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) because his combined rating is not 70 percent or more.

Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  If the Board finds that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.

The Veteran specifically asserted in his February 2010 claim that his service-connected PTSD was the disability that prevented him from securing or following any substantially gainful employment.  However, as discussed above, he told the October 2010 VA examiner that he had stopped working due to his nonservice-connected physical disabilities.  The April 2011 VA examiner also noted that the Veteran functioned fairly well and concluded in May 2011 that he only had an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks.  There was no suggestion that he unable to obtain or maintain employment due to his service-connected PTSD.    

Moreover, the evidence does not show, nor has the Veteran or his representative asserted, that his service-connected diabetes mellitus and/or tinnitus render him unemployable.  

There is also no indication that any other agency, such as the Social Security Administration--which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable. 

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 60 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2013).  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent disability evaluation is granted for PTSD with major depressive disorder, anxiety, and alcohol abuse.

Entitlement to a TDIU is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


